DETAILED ACTION

The applicant amended claims 1, 10, 20, and 21 in the amendment received on 02-12-2021.

The applicant added claim 22 in the amendment received on 02-12-2021.

The claims 1, 2, 4, 10-12, 14, and 20-22 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments with respect to claims 1, 2, 4, 10-12, 14, and 20-22 have been considered but are moot in view of the new ground(s) of rejection. 

A.  Applicant's argument with respect to claims 1, 2, 4, 10-12, 14, and 20-22, are based on newly amended matter and are addressed in the rejection below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Andrianov et al. (US 20180241630 A1) in view of ETSI (ETSI GS NFV-MAN 001 V1.1.1 12/2014 Reference DGS/NFV-MAN001).

With respect to claim1, Andrianov teaches obtaining, by a virtualized network function manager (VNFM), a performance indication parameter that reflects a running status of a virtualized network function (VNF) instance, (i.e., section 0044 and 0046 teaches VNFM obtaining a performance parameter or VFN behavior ).  Andrianov teaches obtaining, by the VNFM, a mapping relationship between the performance indication parameter and a target deployment flavor in a VNF descriptor (VNFD) corresponding to the VNF instance, (i.e., section 0046 teaches using a mapping table; section 0047 teaches determination based on flavor, see also section 0052; section 0044 teaches VNFD).  Andrianov teaches determining, by the VNFM based on the mapping relationship and the performance indication parameter, the target deployment flavor, wherein the target deployment flavor is required by the VNF instance in the running status, (i.e., section 0046 teaches using a mapping table; section 0047 teaches determination based on flavor, see also section 0052 and fig. 2-5).  Andrianov teaches and performing, by the VNFM, resource configuration for the VNF instance based on a currently configured deployment flavor of the VNF instance and the target deployment flavor, (i.e., fig.3, 4, or 5 step 14 configure VNF). Andrianov discloses the claimed subject matter as discussed above except Wherein the performance indication parameter is a monitored value representing a running health index of the VNF instance; wherein the target deployment flavor comprises a deployable configuration of a virtualized data unit (VDU) and a deployable configuration to a connection between VDUs.  However, ETSI teaches Wherein the performance indication parameter is a monitored value representing a running health index of the VNF instance, (i.e., section 4.2.8.1 wherein the target deployment flavor comprises a deployable configuration of a virtualized data unit (VDU) and a deployable configuration to a connection between VDUs, (i.e., see page 52-53 specifically sections 63.1.2.10 which teaches deployment flavors using VDU descriptors for specifying configurations; section 6.3.1.5.1 which teaches constituent VDU; section 6.3.1.4 which teaches connection points  internal virtual links to other VDUs; it is also noted that applicant in the specification, section 0029 as filed also states that this is applicant admitted prior art taught by the ETSI)in order to describe the management and orchestration framework required for the provisioning of virtualised network functions(abstract). Therefore, based on Andrianov in view of ETSI, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of ETSI to the system of Andrianov in order to describe the management and orchestration framework required for the provisioning of virtualised network functions.

With respect to claim 10, the limitations of claim 10 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 20, the limitations of claim 20 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Claims 2-9, 11-19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Andrianov et al. (US 20180241630 A1) in view of ETSI (ETSI GS NFV-MAN 001 V1.1.1 12/2014 Reference DGS/NFV-MAN001) and further in view of Mcnamee et al. (US 20190273635 A1).

With respect to claim 2, Andrianov and ETSI disclose the claimed subject matter as discussed above except wherein performing, by the VNFM, resource configuration for the VNF instance based on the currently configured deployment flavor of the VNF instance and the target deployment flavor comprises: when the currently configured deployment flavor of the VNF instance is different from the target deployment flavor, changing, by the VNFM, the deployment flavor configured for the VNF instance from the currently configured deployment flavor to the target deployment flavor.  However, Mcnamee teaches wherein performing, by the VNFM, resource configuration for the VNF instance based on the currently configured deployment flavor of the VNF instance and the target deployment flavor comprises: when the currently configured deployment flavor of the VNF instance is different from the target deployment flavor, changing, by the VNFM, the deployment flavor configured for the VNF instance from the currently configured deployment flavor to the target deployment flavor, (i.e., section 0142 teaches change in flavor) in 

With respect to claim 4, Mcnamee further teaches wherein obtaining the performance indication parameter of the VNF instance comprises: receiving, by the VNFM, the performance indication parameter of the VNF instance from an element management system (EMS) of the VNF instance, (i.e., section 0055 teaches EMS).  Therefore, the limitations of claim 4 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claim 9, Andrianov discloses the claimed subject matter as discussed above except wherein the performance indication parameter is a VNF indicator.  However, Mcnamee teaches wherein the performance indication parameter is a VNF indicator, (i.e., section 0142 teaches change in flavor based on capacity which is a monitored value; also teaches large and small which is a value range) in order to intelligently apply controls in a telecommunication system(abstract).  Therefore, based on Andrianov in view of ETSI and in view of Mcnamee, it 

With respect to claim 11, the limitations of claim 11 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claim 12, Mcnamee further teaches wherein the communications interface is further configured to: after the processor changes the deployment flavor configured for the VNF instance from the current configured deployment flavor to the target deployment flavor, send a notification message to a network functions virtualization orchestrator (NFVO) or an element management system (EMS), wherein the notification message notifies the NFVO or the EMS that the currently configured deployment flavor of the VNF instance has been changed to the target deployment flavor, (i.e., section 0187 teaches generating and sending notification message). Therefore, the limitations of claim 12 are rejected in the analysis of claim 11 above, and the claim is rejected on that basis.



With respect to claim 14, the limitations of claim 14 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

With respect to claim 19, the limitations of claim 19 are rejected in the analysis of claim 9 above, and the claim is rejected on that basis.

With respect to claim 21, the limitations of claim 21 are similar to the limitations of claim 1.  Andrianov discloses the claimed subject matter as discussed above in claim 1 except an element management system (EMS) of the VNF instance.  However, Mcnamee further teaches an element management system (EMS) of the VNF instance, (i.e., section 0055 teaches EMS) in order to intelligently apply controls in a telecommunication system (abstract).  Therefore, based on Andrianov in view of ETSI and in view of Mcnamee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Mcnamee to the system of Andrianov and ETSI in order to intelligently apply controls in a telecommunication system. 
With respect to claim 22, the limitations of claim 22 are rejected in the analysis of claim 21 above, and the claim is rejected on that basis.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M/
Joel Mesa
Examiner, Art Unit 2447                

/George C Neurauter, Jr./Primary Examiner, Art Unit 2447